DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 2/19/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 1, the “regulating part” is considered invoking a means plus function since the generic placeholder is not modified by sufficient structure. Page 9 of the specification teaches a recess 2b that is considered sufficient structure for the regulating part.  
Claim 5 teaches “a side surface” is considered sufficient structure for the regulating part.
Claims 2-4 and 6 do not recite sufficient structure for “the regulating part” and are considered invoking a means plus function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C., 102 (a)(1) as being anticipated by Powell (U.S. Publication 2011/0030929).
Regarding claim 1, Powell teaches an agitating mechanism for agitating fluid flowing through a pipe (figure 4, the pipe is considered intended use and is not considered claimed), comprising: a rotary body placed inside the pipe so as to be able to rotate in a circumferential direction of an inner circumferential surface of the pipe (figure 4 items 48 and 44 are considered the rotary body); and a regulation part configured to regulate a movement of the rotary body in a longitudinal direction of the pipe (the pipe is not considered claims, magnets 50, 56 regulate the movement of items 48 and 44), wherein the rotary body comprises a hollow part penetrating the pipe in the longitudinal direction of the pipe and an agitating blade provided in the hollow part (item 48 is considered having a hollow area housing blades 44).
 Regarding claim 2, Powell teaches wherein the rotary body comprises a cylindrical body and the agitating blade disposed in a hollow part of the cylindrical body (item 48 is considered having a depth which would read on a cylinder, the blades 44 are housed in item 48), an outer edge of the cylindrical body is inserted, as the regulation part, into a recess continuously formed 

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. U.S. Patent 4,615,664 to Kolossow teaches a planetary and sun gear configuration (figure 5 items 49 and 45). U.S. Patent 4,416,543 to Brinkmann teaches a planetary and sun gear configuration (figure 2 items 12 and 13). The prior art is silent to the tooth gear configuration combination with the agitating blade provided in the hollow part as claimed in dependent claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ANSHU BHATIA/Primary Examiner, Art Unit 1774